Citation Nr: 0702156	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-11 592	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active military duty from May 1975 to 
April 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board denied this claim by a decision in December 2004.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By an Order dated in 
June 2005, the Court remanded this appeal for the Board to 
issue a replacement decision in compliance with Smith v. 
Nicholson, 19 Vet. App. 63 (2005).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded this appeal for 
the Board to issue a replacement decision in compliance with 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  In order for the 
Board to issue a replacement decision, it must first vacate 
that part of the decision issued in December 2004 that denied 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  Therefore, the Board finds that that part of 
its decision that denied entitlement to an initial evaluation 
in excess of 10 percent for tinnitus in December 8, 2004 must 
be vacated, and a new decision as to that issue will be 
entered as if the December 2004 decision denial of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus had never been issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

